Citation Nr: 1108153	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-37 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for left ear hearing loss.  This case was previously before the Board in September 2010 at which time the Board remanded the claim for further development. 

The Board acknowledges that, in his October 2009 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested hearing was scheduled for May 29, 2007.  However, the Veteran did not report for that hearing.  Nor did he provide good cause for his failure to report or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran is not service connected for right ear hearing loss.  

2.  Throughout the pendency of this appeal, the Veteran's service-connected left ear hearing loss has been manifested by auditory acuity levels of no more than Roman numeral VI and speech recognition ability no worse than 72 percent.

3.  At no time during the pendency of this appeal has the Veteran's left ear hearing loss been productive of marked interference with employment or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The Veteran's left ear hearing loss does not present such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).
The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2010).  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2010).  

In this case, the May 2006 and the October 2010 VA examination test results for the left ear meet the numerical criteria for a rating based on exceptional patterns of hearing noted above.  Accordingly, the Veteran's left ear hearing loss will be rated by both the usual and alternate methods. 38 C.F.R. §§ 4.85, 4.86(a) (2010).

The Veteran has been diagnosed with bilateral hearing loss that qualifies as disabling under VA standards.  38 C.F.R. § 3.385 (2010).  Only his left ear hearing loss is service-connected.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2010).  However, under the VA provisions governing paired organs, where there is service-connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice-connected disability, which is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3) (2010); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  Accordingly, if VA determines that a compensable rating is warranted for the Veteran's left ear hearing loss, he may be compensated as if his hearing loss in both ears were service connected.

In written statements, the Veteran contends that his left ear hearing loss is more severe than reflected by his 0 percent disability rating.

The Veteran was afforded a VA audiological examination in May 2006.  He reported constant ringing in his left ear and having to ask people to repeat themselves.  He reported that his hearing loss caused difficulty when watching television and engaging in conversations.  Audiometric testing yielded the following pure tone thresholds, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
30
55
45
LEFT
55
65
65
60
65

The pure tone threshold averages were 64 in the left ear and 39 in the right ear.  Speech recognition ability was measured as 88 percent in the left ear and 96 percent in the right ear using the Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) (2010).  

With respect to the Veteran's left ear, applicable law provides that an average pure tone threshold of 64 decibels along with speech discrimination of 88 percent warrants a designation of Roman numeral III under Table VI of 38 C.F.R. § 4.85.  
With respect to the Veteran's right ear, as it is not service-connected, applicable law provides for a designation of Roman numeral I.  38 C.F.R. § 4.85(f) (2010).  Where the left ear is Roman numeral III, and the right ear is Roman numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The Board's analysis does not end there, however, because the Veteran's left ear pure tone thresholds are 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz. Accordingly, the alternate method of rating exceptional patterns of hearing under 38 C.F.R. § 4.86(a) applies.  Under that method, the Roman numeral designation for hearing impairment may be derived by applying either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Here, the average pure tone threshold of 64 decibels in the left ear warrants a designation of Roman numeral V using Table VIa.    

Thus, the higher of the Roman numeral designations for the Veteran's left ear hearing level, Roman numeral V, is derived using Table VIa.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman numeral V and the right ear is Roman numeral I, the appropriate rating is 0 percent under DC 6100.
 
The Veteran was afforded a second VA audiological examination in October 2010, in which his pure tone thresholds, in decibels, were as follows:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
40
60
65
LEFT
70
70
80
75
80

The pure tone threshold averages were 76 in the left ear and 49 in the right ear.  Speech recognition ability was measured as 72 percent in the left ear and 94 percent in the right ear using the Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) (2010).  

Those audiometric findings are consistent with a hearing level of Roman numeral VI in the left ear, as measured using the usual method of Table VI.  Where the left ear is Roman numeral VI and the nonservice-connected right ear is Roman numeral I, the appropriate rating is 0 percent.  Under the criteria for exceptional patterns of hearing loss, using Table VIa, those audiometric findings are consistent with a hearing level of Roman numeral VI in the left ear.  Where the left ear is Roman numeral VI and the right ear is Roman numeral I, a 0 percent rating is warranted.  38 C.F.R. § 4.85, 4.86(a) (2010). 

Based upon the May 2006 and the October 2010 audiometric test results, the Board finds that a schedular rating in excess of 0 percent is not warranted for the Veteran's left ear hearing loss.  As such, VA regulations regarding paired organs do not apply.  38 C.F.R. § 3.383(a)(3) (2010).

The May 2006 and October 2010 VA audiometric examinations are the only clinical evidence of record that is valid and complete for rating purposes.  No competent evidence showing more severe hearing loss has been submitted.  Thus, the Board finds that the disability has not warranted a compensable rating at any time during the relevant appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected left ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating for left ear hearing loss.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for left ear hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the evidence does not show that the Veteran's left ear hearing loss reflects so exceptional or unusual a disability picture as to warrant the assignment of a compensable evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds no indication that the condition results in marked interference with employment beyond that contemplated in the 0 percent rating.  The condition is also not shown to warrant frequent, or any, periods of hospitalization, or otherwise render impractical the application of the regular schedular standards.  

The Board acknowledges that the Veteran has reported that his hearing disability interferes with his ability to watch television, engage in conversations, and understand his wife.  The Board further acknowledges that the October 2010 VA examiner indicated that the asymmetric nature of the Veteran's hearing loss will result in him having difficulty localizing to sound, particularly in the presence of background noise.  That examiner also indicated that the Veteran will have difficulty communicating in noisy environments, particularly when the person speaking is on the Veteran's left side or when all levels of background noise are present.  However, the examiner opined that the Veteran's performance in those situations will improve with the use of amplification, access to visual and gestural cues, and by others getting his attention prior to speaking.  

Additionally, the Veteran has not alleged, and the evidence of record does not otherwise show, that his service-connected disability prevents him from working or has a marked interference with employment.  In fact, VA treatment records dated in January 2006, February 2008, and October 2009, indicate that the Veteran was actively self-employed in a logging business, and there were no complaints that his left ear hearing loss interfered with that work.  Nor is there any indication that the Veteran's unemployed status reported during an April 2010 VA diabetes examination was related to his left ear hearing loss.  Finally, the October 2010 VA examiner opined that the Veteran's hearing disability should not preclude him from obtaining gainful employment, though the examiner indicated that a job with low background noise levels that did not focus on communication would be ideal.  

In sum, the competent evidence of record does not show that the Veteran's hearing loss results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule or results in frequent, or any, hospitalization.  

In light of the above, the Board finds that remand of the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 33 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in November; a rating decision in May 2006; and a statement of the case in October 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant, and had satisfied that duty prior to the final adjudication in the October 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained two medical examinations in relation to this claim, and the Veteran has not asserted that his hearing has worsened since his October 2010 VA examination.  Thus, the Board finds that a new examination is not warranted, and that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


